Title: Statement of Account from John Francis, [1 March 1799]
From: Francis, John
To: Jefferson, Thomas



[1 Mch. 1799]



The Honble. Thomas Jefferson Esqr.




To John Francis
Dr:


To boarding from the 25th: Day of Decr.
}
$


1798. to the 1st. of March 1799 is
  241. 42/100


9. Weeks and 2. dayes—at 26. Dolls.



To Wood at 4. $. pr. Week

   37. 13/100


To. 16. ℔ Candles

    4


To Wine

   19




$301:55


Cr: By Cash recd on Acct.

 150


To Ballance
 151:55


Recd: the above one Hundred and Fifty one Dolls. & 55/100—Inful

John Francis

